Supreme Court

OF

NEvabA

CLERK’S ORDER

HO LOE?

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

SATICOY BAY LLC SERIES 7904
LIMBWOOD, A NEVADA LIMITED
LIABILITY COMPANY,

Appellant,

vs.

ELKHORN COMMUNITY
ASSOCIATION, A NEVADA NON-
PROFIT CORPORATION; AND ATC
ASSESSMENT COLLECTION GROUP,
A FOREIGN LIMITED LIABILITY
COMPANY,

Respondents.

ORDER DISMISSING APPEAL

 

No. 84429

FILED

AUG 09 2022

ELIZABETH A. BROWN

CLERK ors PREME COURT
BY :
DEPUTY CLERK

Pursuant to the stipulation of the parties, and cause appearing,

this appeal is dismissed. The parties shall bear their own costs and attorney

fees. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

ROW).
LL 5
BY:

ELIZABETH A.

cc: Hon. Gloria Sturman, District Judge
Persi Mishel, Settlement Judge
Roger P. Croteau & Associates, Ltd.
Brandon E. Wood

Leach Kern Gruchow Anderson Song/Las Vegas

Eighth District Court Clerk

BP-AQGUMA